BLD-149                                                        NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 22-1703
                                       ___________

                             IN RE: ERNEST WOODALL,
                                                Petitioner
                       ____________________________________

                     On a Petition for Writ of Mandamus from the
          United States District Court for the Western District of Pennsylvania
                         (Related to Civ. No. 2-11-cv-00607)
                      ____________________________________

                   Submitted Pursuant to Rule 21, Fed. R. App. P.
                                  May 12, 2022
         Before: MCKEE 1, GREENAWAY, JR., and PORTER, Circuit Judges


                             (Opinion filed: November 7, 2022)
                                         _________

                                        OPINION *
                                        _________

PER CURIAM

       Ernest Woodall has filed a petition for a writ of mandamus asking us to order the

District Court to hold an evidentiary hearing on a habeas claim we have already rejected.

We will deny the petition.




1
 Judge McKee assumed senior status on October 21, 2022.
*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
       Woodall is serving a sentence of 32 to 80 years in prison after being convicted of

four counts of attempted murder. After unsuccessfully challenging his convictions in

state court, he filed a petition pursuant to 28 U.S.C. § 2254 in the District Court, raising,

inter alia, a claim based on the Interstate Agreement on Detainers (“IAD”). The District

Court denied the petition, and we denied Woodall’s request for a certificate of

appealability. See C.A. No. 13-4721. Woodall has since filed two unsuccessful

mandamus petitions seeking to reargue his IAD claim. See C.A. Nos. 14-4838 & 16-

2788. In the petition before us, Woodall once again seeks to reargue his IAD claim.

       Mandamus is an extraordinary remedy that we have the discretion to grant only

when the petitioner has a “clear and indisputable” right to relief and no other adequate

means to obtain it. In re Kensington Int’l Ltd., 353 F.3d 211, 219 (3d Cir. 2003).

Woodall does not have a clear and indisputable right to a hearing on a meritless § 2254

claim that has already been litigated and rejected. Accordingly, we will deny the petition.




                                              2